internal_revenue_service department of the treasury number info release date index no washington dc person to contact telephone number refer reply to cc ita - conex-153421-01 date dear this responds to your date letter to commissioner rossotti requesting information on the filing_status for federal_income_tax purposes of a party to a vermont civil union sec_3 of the defense of marriage act doma publaw_104_199 110_stat_2419 provides that in determining the meaning of any act of congress or of any ruling regulation or interpretation of the administrative bureaus and agencies of the united_states the word marriage means only a legal union between one man and one woman as husband and wife sec_6013 of the internal_revenue_code provides that a husband and wife may make a single return jointly of income taxes sec_1 provides tax_rates for married individuals filing joint returns and surviving spouses because parties to a vermont civil union must be of the same sex a vermont civil union cannot under doma be a marriage for purposes of the internal_revenue_code therefore parties to a vermont civil union cannot be considered as married for purposes of sec_1 or as husband and wife for purposes of sec_6013 sec_1 provides tax_rates for unmarried individuals other than surviving spouses and heads of households this status is referred to as single on form_1040 u s individual_income_tax_return and its instructions filing as single on form_1040 means only that the filer does not claim filing_status as a married_person surviving_spouse or head_of_household thus a party to a vermont civil union is not precluded from filing as single i hope this information is helpful please contact the person named above if you need further information sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
